Citation Nr: 1214789	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1942 to January 1946 and September 1947 to October 1964.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Appellant now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In October 2007, the Board remanded this claim for additional development.  
In May 2009, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  

The Board denied the appeal of entitlement to service connection for the Veterans' cause of death and entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 in a decision of October 2009.  The Appellant subsequently appealed to the United States Court of Appeals for Veteran's Claims (Court).  In January 2011, the Secretary of Veterans Affairs (Secretary) and the Appellant, through her attorney, filed a joint motion to vacate the part of the Board's decision that denied entitlement to service connection for the Veteran's cause of death and dismissed the appeal for entitlement to DIC.  

In September 2011, the Board requested an expert medical opinion from the VHA.  However, this opinion was determined to be inadequate and a request for further clarification was made.  An additional VHA opinion was received in September 2011.  An addendum to the opinion was received in October 2011.  This opinion was also determined to be inadequate and a request for further clarification was made.  A final VHA opinion was received in February 2012.


FINDINGS OF FACT

1.  The Veteran died in April 2001 at the age of 79.  The cause of death was aspiration pneumonia, which was due to or as a consequence of dementia.  Also listed under the heading "other significant conditions" was obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, the Veteran was service connected for trichophytosis, residuals of left leg cellulitis, rated as noncompensably disabling.
  
3.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not materially accelerate death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letters sent to the Appellant in August 2002 and October 2007 that fully addressed the entire notice element.  The letters informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.  The claim was subsequently adjudicated in a November 2008 Supplemental Statement of the Case (SSOC).

Although notice on the issues of establishing a disability rating and effective date of award has not been provided to the Veteran, in light of the Board's decision to deny the claim, there has been no prejudice to the Appellant as a result of this omission.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that when adjudicating a claim for Dependency Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

The notice letters provided to the Appellant in August 2002 and October 2007 included an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition.  Also, in August 2003, she was provided with a copy of a rating decision that included an explanation of the evidence and information required to substantiate a DIC claim and also provided her with a statement of the condition for which the Veteran was service connected at the time of his death.  The claim was thereafter readjudicated in June 2004.  Accordingly, the Board finds that the notice requirements set forth in Hupp have been met.

Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Appellant in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has obtained VA outpatient records, private treatment records, and VA medical opinions pertinent to the issue on appeal.  Neither the Appellant nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Veteran died in April 2001 at the age of 79.  The cause of death was aspiration pneumonia, which was due to or as a consequence of dementia.  Also listed under the heading "other significant conditions" was obstructive pulmonary disease (COPD).  At the time of the Veteran's death, the Veteran was service connected for trichophytosis, residuals of left leg cellulitis, rated as noncompensably disabling.

The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the Veteran's death.  She contends that the Veteran suffered from frostbite on both legs while serving in Korea and that the residuals of frostbite led to massive circulatory/vascular problems, including thrombophlebitis, peripheral vascular disease, chronic venous stasis, and multiple strokes.  The Appellant asserts these factors led to his eventual death.  Alternatively, she contends that an in-service head injury caused him to develop vascular problems, which ultimately caused his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service records were reviewed.  Records indicate the Veteran sustained abrasions on his left leg while on active duty.  In July 1943, he was treated for and diagnosed with cellulitis of the left leg.  A medical opinion was obtained in July 1947; the physician noted that the Veteran's left shin was still discolored from the previous "war injury," and that such discoloration had spread to other parts of the left leg and right foot.  The Veteran reported aching of the legs in cold weather.  The diagnosis was mechanical purpura of the left leg and both feet, probably secondary to impaired circulation resulting from the war injury (i.e., left leg lacerations/abrasions).

Briefly, the Board notes here than under 38 C.F.R. § 3.309(a), purpura idiopathic, hemorrhagic  is a chronic disease subject to presumptive service connection if such a disease is shown within one year of separation from the Veteran's first period of active service (i.e. January 1946).

In 1951, service treatment records show that the Veteran fell from a cliff while serving on active duty in Korea; he sustained an injury to the right side of his head.  The fall resulted in severe headaches and dizziness, which continued after service.

Beginning in the late 1960s and early 1970s, post-service records indicate consistent complaints of bilateral leg pain and swelling.  The Veteran was treated for thrombophlebitis during this time, as well as chronic bilateral venous insufficiency in the lower extremities.  A VA medical opinion in April 1982 confirmed diagnoses of trichophytosis (inactive at the time) and bilateral varicose veins, chronic statis dermatitis and probable chronic thrombophlebitis of the right leg.

In September 1991, the Veteran suffered from his first of several strokes.  The Veteran was admitted into a nursing home, where he remained until his death in April 2001.

The Appellant contends that the Veteran suffered from frostbite on both legs while serving in Korea; that the residuals of the frostbite led to massive circulatory/vascular problems, including thrombophlebitis, peripheral vascular disease, chronic venous stasis, and multiple strokes; and that these factors led to his eventual death.

The evidence of record does not specify cold injuries; however, the Veteran was afforded a VA examination for evaluation of frostbite residuals in May 1998.  The examiner's impression of the Veteran's condition was consistent with peripheral vascular disease and diabetic neuropathy.  The skin was noted as severely xerotic; such changes were consistent with peripheral vascular disease and diabetes.  However, the examiner stated that the residuals of the frostbite were difficult to elicit due to the Veteran's mental status (i.e., the Veteran was unable to answer subjective questions regarding the circumstances of the alleged frostbite).  For that reason, the examiner generally concluded that his changes were consistent with peripheral vascular disease and xerotic-in-nature skin consistent with peripheral vascular disease and diabetes.

In May 2009, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  An opinion was received in June 2009.  The physician opined that it was "definitely not" at least as likely as not that the Veteran's service-connected residuals of left leg cellulitis, diagnosed as trichophytosis, contributed to the cause of the Veteran's death.  See June 2009 VHA opinion.  The physician then opined that it was "definitely not" at least as likely as not that the mechanical purpura diagnosed by a private physician in July 1947 was a contributory or principal cause of the Veteran's death.  Id.  The physician stated that idiopathic hemorrhagic purpura is a disorder of a kind of blood component called platelets and is a much more serious condition, while mechanical purpura is a much more benign condition, and as the name suggests, is secondary to some mechanical force such as rubbing, pressure, pinching, etc.  Id.

Concerning frostbite, the physician opined that the Veteran's post-service symptomatology was not related to frostbite or its residuals and did not contribute to his death.  Id.

Additionally, the physician opined that the Veteran's post-service symptomatology or residuals were not related to his fall and did not contribute to his death.  The physician stated that the Veteran died of medical conditions that became apparent long after his discharge from service, namely, cerebrovascular accidents with aphasia and percutaneous endoscopic gastrostomy (PEG) tube for feedings, chronic pulmonary disease, peripheral arterial disease, and diabetes mellitus.  Id.  The physician stated these illnesses made the Veteran susceptible to aspiration pneumonia and he succumbed to that illness.  Id.

In a January 2011 JMR, it was determined that the June 2009 VA examiner's opinion was inadequate, as it was not clear that the examiner adequately accounted for possible long-term residuals or complications as a result of the Veteran's exposure while serving in Korea.  The Court noted that the Veteran suffered from possible residuals, including peripheral vascular disease, diabetes, and diabetic neuropathy, among other diseases and disorders prior to his death, and that these symptoms were similar to complications described in a VA Chief Public Health Officer's report as long term related sequelae experienced by Veterans who had cold injuries.

In August 2011, the Board requested clarification of the June 2009 VHA opinion.  The physician submitted an inadequate opinion in August 2011.  In September 2011, an additional clarification was requested.  The physician submitted an opinion in October 2011 stating that the Pocket Card issued by the VA, as relating to Veterans who suffered frostbite during service in the Korean War, was reviewed.  The physician submitted an opinion stating that it is likely, with 50 percent or more degree of probability, that the Veteran's post-service symptomatology was related to the frostbite he suffered during his service in Korea.  The Board found this opinion to also be inadequate, as the physician did not offer an opinion regarding the Veteran's cause of death.

A final clarification was requested in February 2012.  The physician submitted an opinion in February 2012 indicating that the Veteran's causes of death as listed on his death certificate were aspiration pneumonia and dementia.  The physician stated the Veteran had extensive medical problems, which ultimately led to his death.  The physician then indicated that those potentially service-connected problems of diabetes mellitus and peripheral artery disease likely were not (less than 50/50 probability) the primary cause(s) of his death, but would be considered minor contributory disease processes.  The physician then opined that it is likely (greater than 50/50 probability) that his nonservice-connected COPD and multiple strokes led to the primary causes of his death, aspiration pneumonia, and dementia.

Based on the entirety of the evidence, the Board finds that service connection for the Veteran's cause of death cannot be granted.  The evidence of record does not establish that the Veteran's death was related to a documented in-service head injury, a 1947 diagnosis of mechanical purpura, nor to frostbite experienced during service or the residuals thereof.  Although the Veteran did suffer from peripheral artery disease and diabetes, which are noted to be long-term residuals of cold injuries, an expert medical opinion has been obtained which opined that these conditions were more likely minor contributory disease processes.  Again, the Board notes that in order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The physician indicated that the diseases of diabetes and peripheral artery disease were minor contributors.  See February 2012 opinion.  Additionally, the evidence does not indicate that diabetes, peripheral vascular disease, other long-term residuals of frostbite, mechanical purpura, or a prior head injury contributed substantially or materially to cause death.

The Board has considered the Appellant's arguments in support of her assertions that the Veteran died as a result of injuries sustained during service.  The Appellant asserts that the Veteran has long suffered with residuals of frostbite and experienced a continuity of symptomatology since discharge from service.  

The Board notes that the Appellant is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Board finds the Appellant's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

While the Appellant's statements may establish a continuity of symptomatology regarding frostbite residuals, the medical evidence of record indicates that the Veteran's death was not caused by frostbite residuals, mechanical purpura, or a head injury, but rather it was caused by medical conditions that developed long after service.  The Board finds that the etiology of the Veteran's cause of death, in this situation, is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Appellant's lay statements have little probative value on the determination of the Veteran's cause of death.  Further, even if her statements were considered competent, the Board finds the VA examiner's opinions to be more persuasive due to the examiner's medical education, training, and experience.  

The Board has carefully considered the contentions of the Appellant.  While it is clear that the Veteran suffered from multiple disorders, the medical evidence of record as a whole does not indicate that the Veteran's principal (aspiration pneumonia) or contributory (dementia and COPD) causes of death were a result of any injuries or disorders sustained during service.  

Therefore, the Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the Veteran's cause of death.


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


